802 F.2d 458
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CARL J. KIRBY, Plaintiff-Appellantv.CITY OF GATLINBURG, ET AL. (86-5303);  DON HOBBS, ET AL.(86-5304) Defendants-Appellees.
No. 86-5303.
No. 86-5304.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1986.

1
BEFORE:  KEITH, MERRITT and MARTIN, Circuit Judges

ORDER

2
This matter is before the Court upon consideration of appellees' motions to dismiss these appeals for lack of jurisdiction.


3
It appears from the records that the orders of the district court dismissing appellant's actions were entered on December 18, 1985.  Motions to reconsider the December 18, 1985 orders were filed on January 17, 1986.  Motions to reconsider must be filed within 10 days of judgment in order to toll the appeals period.  Browder v. Director, Dep't of Corrections of Ill., 434 U.S.  257 (1978);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir. 1984).  The notices of appeal filed on February 27, 1986 were 41 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


4
The failure of an appellant to a timely file notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Browder v. Director, Dep't of Corrections of Ill., supra Denley v. Shearson/American Express, Inc., supra.    Rule 26(b), Federal Rules of Appellate Procedure specifically provides that this Court cannot enlarge the time for filing notice of appeal.


5
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.